Case @

10
11
12
13
14

15

20
21
22
23
24
25
26
27

28

 

 

:19-cv-01465-BAS-MDD Document 50 Filed 08/25/20 PagelD.371 Page 1 of 4

Christian McLaughlin, State Bar No. 250885
LEGAL OBJECTIVE

701 Palomar Airport Road, Ste. 300
Carlsbad, CA 92011

Telephone: (760) 431-2200

Facsimile: (760) 431-2244

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

MANUEL CONCEPCION, an individual, Case No: 3:19-cv-01465-BAS-MDD

Plaintiff, STIPULATED JOINT MOTION TO DISMISS
vs. IPLAINTIFF’S 1** AMENDED COMPLAINT

YGRENE ENRGY FUND, INC., a Delaware
corporation; PACE FUNDING GROUP,
LLC, a California LLC; HOMESTAR
BUILDERS, INC., a California corporation;
HOME ENERGY SOLUTIONS, INC., aka
CLEARVIEW., a California corporation,

Defendants.

 

 

INTRODUCTION

On August 5, 2019, Plaintiff filed his initial Complaint. On August 16, 2009, without leave
of court, Plaintiff filed his 1° Amended Complaint. At the time of this filing, the defendants
remaining are YGRENE ENERGY FUND, INC., PACE FUNDING GROUP, LLC., and
HOMESTAR BUILDERS, INC..

After much discussion between the remaining parties, Plaintiff concedes that the federal
claims, as pled, will likely fail for one reason or another, and as a result the Court’s subject

matter jurisdiction will become questionable.

1 of 4

 

 

STIPULATED JOINT MOTION TO DISMISS PLAINTIFF’S 1* AMENDED COMPLAINT
Case

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

a

4:19-cv-01465-BAS-MDD Document 50 Filed 08/25/20 PagelD.372 Page 2 of 4

In an effort to conserve the resources of the Parties, and to relieve this Court of any further

burden, IT IS HEREBY STIPULATED between Plaintiff MANUEL CONCEPCION, defendant

HOMESTAR BUILDERS, INC., defendant YGRENE ENERGY FUND, INC., and defendant

PACE FUNDING GROUP, LLC that the Court dismiss Plaintiffs 1S* Amended Complaint

pursuant to Fed. Rules Civil Procedure section 41(a)(2) and pursuant to the following terms:

1.

Plaintiff's first cause of action, for alleged violations of the Truth in Lending Act, 15
U.S.C. § 1601, ef seq., shall be dismissed with prejudice as to all parties;

Plaintiffs second cause of action, for alleged violations of the Rosenthal Fair Debt
Collection Practices Act, Cal. Civ. Code § 1788, et seq., shall be dismissed with
prejudice as to all parties;

Plaintiff's third cause of action, for alleged violations of the Fair Debt Collection
Practices Act, 15 U.S.C. § 1692, et seq., shall be dismissed with prejudice as to all
parties;

Plaintiff's fourth cause of action, for alleged violations of the Real Estate Settlement
Procedures Act, 12 U.S.C. § 2605, et seq., shall be dismissed with prejudice as to all
parties;

Plaintiff's fifth cause of action, for intentional misrepresentation, shall be dismissed
without prejudice as to all parties;

Plaintiff's sixth cause of action, for negligent misrepresentation, shall be dismissed
without prejudice as to all parties;

Plaintiff's seventh cause of action, for alleged violations of the Unfair Competition Law,
Cal. Bus. & Prof. Code § 17200, ef seq., shall be dismissed without prejudice as to all

parties;

2 of 4

 

 

 

STIPULATED JOINT MOTION TO DISMISS PLAINTIFF’S 1* AMENDED COMPLAINT

 
Case

16
17
18
19
20
2i
22
23
24
25
26
27

28

8:19-cv-01465-BAS-MDD Document 50 Filed 08/25/20 PagelD.373 Page 3 of 4

8. Plaintiff's eighth cause of action, for breach of the implied covenant of good faith and
fair dealing, shall be dismissed without prejudice as to all parties;

9. Plaintiff's ninth cause of action, for breach of contract, shall be dismissed without

 

prejudice as to all parties; and

10. Plaintiff's tenth cause of action, for alleged elder financial abuse, shall be dismissed
without prejudice as to all parties.

11. Consistent with the tolling provisions in 28 U.S.C. § 1367, it is agreed and FURTHER
STIPULATED by the Parties that the limitations period for all claims dismissed without
prejudice pursuant to this Stipulation shall be tolled for the period of time while those
claims were pending in federal court, and for a period of 30 days after those claims are
dismissed pursuant to this Stipulation, unless State law provides for a longer tolling
period.

12. It is agreed and FURTHER STIPULATED that each defendant has provided its counsel
with the requisite authority to accept service of Plaintiff's State law complaint by U.S.
First Class Mail, and each of the defendants’ counsel will provide to Plaintiff's counsel,
for filing, an acknowledgment of said service upon receipt of Plaintiff's complaint.

13. Finally, it is agreed and FURTHER STIPULATED that party is to bear its own costs and
attorneys’ fees.

Respectfully;

/s/Christian McLaughlin Dated: 08/25/2020
Christian McLaughlin, Esq.

Counsel for Plaintiff

Manuel Concepcion

3 of 4

 

 

 

STIPULATED JOINT MOTION TO DISMISS PLAINTIFF’S 1* AMENDED COMPLAINT

 
Case $#:19-cv-01465-BAS-MDD Document 50 Filed 08/25/20 PagelD.374 Page 4 of 4

1 || /s/Daniel Paluch Dated: 08/25/2020

Counsel for Defendant
2 || YGRENE ENERGY FUND, INC.

/s/ Stephen Turner Dated: 08/25/2020
4 |! Counsel for Defendant
PACE FUNDING GROUP, LLC.

6 || /s/ Sharice B. Marootian Dated: 08/25/2020
Counsel for Defendant
7 1} HOMESTAR BUILDERS, INC.

10
1]
12
13
14
15

16

19
20
21
22
23

24
26

27

28

4 of 4

 

 

 

STIPULATED JOINT MOTION TO DISMISS PLAINTIFF'S 1* AMENDED COMPLAINT

 
